Citation Nr: 1327554	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  08-11 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for additional disability of the right arm as a result of Department of Veterans Affairs medical treatment in March 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel

INTRODUCTION

The Veteran had active air service from August 1959 to August 1963 and from March 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The record before the Board consists of the Veteran's paper claim file and an electronic file known as Virtual VA.


REMAND

The Veteran previously appeared at a hearing in November 2009 before a Board member who is no longer employed by the Board.  VA regulations require that the Board member who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2012).  The Veteran was apprised of this and his options for another Board hearing in correspondence, dated in July 2013.

Later in July 2013, the Veteran informed the Board that he desired a hearing before a Board member sitting at the RO.  As the RO schedules this type of hearing, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request. 

Accordingly, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Board hearing at the RO in accordance with the docket number of this appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

